DETAILED ACTION
The following Non-Final office action is in response to application 17/349,566 filed on 6/16/2021. Examiner notes continuation relationship to application number 15/609,649 filed 5/31/2017 and provisional application number 62/348,975 filed 6/12/2016. IDS filed 6/16/2021, 9/14/2021 and 5/12/2022 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
		
Claims 1-5 and 12-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Jones, US Publication No. 2010/0076804 A1, cite no. 4 on IDS filed 6/16/2021, hereinafter Jones. As per,

Claims 1, 18, 19
Jones teaches
A method comprising: at a device with one or more processors, non-transitory memory, an input device, and a display: /
An electronic device, comprising: a display; an input device; one or more processors; non-transitory memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:/ 
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display, and an input device, cause the electronic device to: (Jones fig. 1; [0026]-[0029])
sending, to an invitee, an invitation for a calendar event; (Jones [0014] “Diagram 105 shows a chair 110 who utilizes a calendaring interface 114 presented on a computing device 112 to convey an invitation 102 to a set of invitees 120”)
displaying, on the display, a calendar user interface including a first graphical representation of the calendar event displayed at a location of the calendar user interface corresponding to a time of the calendar event; (Jones fig. 2 element 242; [0023] “Interface 240 can utilize a number of different visual indicators 242-246 to denote meetings (e.g., calendaring events). One indicator 242 can be associated with "standard" meetings that do not have any proposed time/location changes pending.”)
receiving, from the invitee, a notification including an indication of a proposed new time for the calendar event; and  (Jones [0015] “An invitee 120 who proposes a new time 106 for a meeting can be referred to as a rescheduler 130. The rescheduler 130 can use a calendaring interface to perform rescheduling process 132. In process 132, calendars of a chair 110 and the invitees 120 can be checked, as shown by step 134. An available time can be found that is compatible with the schedules of the potential meeting attendees which can be established as a proposed new time 106 for the meeting, as shown by step 136. The proposed new time 106 can be conveyed to the chair 110”)
in response to receiving the notification, displaying, on the display, a proposed new time indicator in association with the first graphical representation.  (Jones fig. 2; [0023] “Interface 240 can utilize a number of different visual indicators 242-246 to denote meetings (e.g., calendaring events). One indicator 242 can be associated with “standard” meetings that do not have any proposed time/location changes pending. Another indicator 244 can denote a current meeting time, which does have one or more proposed time/location changes pending. Still another indicator 246 can denote a proposed meeting change, which is currently pending action (either acceptance or denial of the change) by a meeting chair”)
Claims 2, 20
Jones teaches
wherein the proposed new time indicator includes text or an icon displayed within the first graphical representation.  (Jones fig. 2 noting the bold bordered square indicator 244; [0023] “Interface 240 can utilize a number of different visual indicators 242-246 to denote meetings (e.g., calendaring events) … indicator 244 can denote a current meeting time, which does have one or more proposed time/location changes pending”)
Claim 3
Jones teaches
wherein the proposed new time indicator is displayed in association with a response status of the invitee.  (Jones fig. 2 noting item 254 9:00 Thursday – Proposed by Bill Miller, Pending)
Claim 4
Jones teaches
further comprising, in response to receiving the notification, displaying, on the display, a second graphical representation of the calendar event at a location of the calendar user interface corresponding to the proposed new time.  (Jones fig. 2 noting items 246; [0023] “Interface 240 can utilize a number of different visual indicators 242-246 to denote meetings (e.g., calendaring events) … indicator 246 can denote a proposed meeting change, which is currently pending action (either acceptance or denial of the change) by a meeting chair.)
Claim 5
Jones teaches
wherein displaying the second graphical representation including displaying a visual indication that the second graphical representation is displayed at a location corresponding to a proposed time for the calendar event.  (Jones fig. 2 noting item 248; [0023] “Interface 240 can utilize a number of different visual indicators 242-246 to denote meetings (e.g., calendaring events) … indicator 246 can denote a proposed meeting change, which is currently pending action (either acceptance or denial of the change) by a meeting chair. A visual indicator 248 can appear on interface 240 that visually shows a relationship between a currently scheduled meeting time and a proposed changed time” noting the indicator at the second location corresponding to the proposed new time still displayed after sending a notification to the organizer.)
Claim 12
Jones teaches
further comprising, in response to detecting the new time input, ceasing display, on the display, of the proposed new time indicator  (Jones fig. 1 noting the original meeting deleted)
Claim 13
Jones teaches
further comprising: sending, to a second invitee, a second invitation for the calendar event; and (Jones [0014] “Diagram 105 shows a chair 110 who utilizes a calendaring interface 114 presented on a computing device 112 to convey an invitation 102 to a set of invitees”)
receiving, from the second invitee, a second notification including an indication of a second proposed new time for the calendar event.  (Jones fig. 2; [0024] “No inherent limitation exists regarding a number of proposed and pending changes able to be tracked per event. The disclosure contemplates N proposals per event, where N is a can include zero or more proposals. As shown, two different proposed changes exist for the meeting currently scheduled for Wednesday, September 14. Meeting detail view 250 shows details of the originally scheduled meeting 252. Each pending change 254, 256 is shown under the originally scheduled meeting 252”)
Claim 14
Jones teaches
further comprising, in response to receiving the second notification, displaying, on the display, a third graphical representation of the calendar event at a location of the calendar user interface corresponding to the second proposed new time. (Jones fig. 2 noting item 256 from Jane Doe; [0024] “No inherent limitation exists regarding a number of proposed and pending changes able to be tracked per event. The disclosure contemplates N proposals per event, where N is a can include zero or more proposals. As shown, two different proposed changes exist for the meeting currently scheduled for Wednesday, September 14. Meeting detail view 250 shows details of the originally scheduled meeting 252. Each pending change 254, 256 is shown under the originally scheduled meeting 252”)
Claim 15
Jones teaches
further comprising: detecting, via the input device, an input accepting a particular proposed new time for the event; and (Jones [0018] “When the chair 110 selects an option to accept 180 the change to the meeting, acceptance process 182 can be performed.”)
in response to detecting the input accepting the particular proposed new time for the event: in accordance with a determination that the particular proposed new time is the first proposed new time, declining the second proposed new time; and 72(Jones [0018] “When the chair 110 selects an option to accept 180 the change to the meeting, acceptance process 182 can be performed. During the acceptance process 182, an original meeting entry can be deleted 184 from all meeting attendee calendars, as shown by step 184. In step 186, a proposed meeting time can be formalized, which means the proposal or tentative indication can be removed”)
in accordance with a determination that the particular proposed new time is the second proposed new time, declining the first proposed new time. (Jones [0018] “When the chair 110 selects an option to accept 180 the change to the meeting, acceptance process 182 can be performed. During the acceptance process 182, an original meeting entry can be deleted 184 from all meeting attendee calendars, as shown by step 184. In step 186, a proposed meeting time can be formalized, which means the proposal or tentative indication can be removed”) 
Claim 16
Jones teaches
further comprising displaying, on the display, indications of the proposed new time and the second proposed new time within an event details user interface in association with respective response statuses of the invitee and the second invitee.  (Jones fig. 2 box 252 and all the elements contained within it)
Claim 17
Jones teaches
wherein the proposed new time and the second proposed new time are synchronized between different devices of an organizer.  (Jones fig. 2 elements 254 and 256 noting one proposed new time is from Bill Miller and the other proposed new time is from Jane Doe)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 6-11 are rejected under 35 USC 103 as being unpatentable over the teachings of
Jones in view of 
Lambert et al, Microsoft Outlook 2013, Step by Step, Microsoft Press, 2013. Available at https://www.sccollege.edu/Accreditation/2016%20Accreditation%20Follow-Up%20Report/R6-10_MS_Outlook_2013_E-Book_Workshop_Materials_1.pdf (“Lambert”). As per,

Claim 6
Jones does not explicitly teach, Lambert however in the analogous art of calendar management teaches
further comprising: detecting, via the input device, an event interaction input interacting with the first graphical representation; and (Lambert p. 170 “Double-click the SBS Lunch with Jane appointment to open the appointment in its own window. (If the appointment window is not already maximized, maximize the window to expose more of the ribbon buttons.) The subject, date, and times are set according to the information you entered in the calendar.”)
in response to detecting the event interaction input, displaying an event details user interface.  (Lambert p. 170 “Double-click the SBS Lunch with Jane appointment to open the appointment in its own window. (If the appointment window is not already maximized, maximize the window to expose more of the ribbon buttons.) The subject, date, and times are set according to the information you entered in the calendar.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Jones’ calendar application to include detecting input to display an event details interface in view of Lambert in an effort to quickly and efficiently manage schedules (see Lambert Introduction xi & MPEP 2143G).
Claim 7
Jones does not explicitly teach, Lambert however in the analogous art of calendar management teaches
wherein the event details user interface includes one or more indications of event details of the calendar event including a title of the calendar event, the time of the calendar event, and a list of invitees of the calendar event.   (Lambert p. 186 noting the meeting request with title, time and list of invitees)
The rationales to modify/combine the teachings of Jones with/and the teachings of Lambert are presented in the examining of claim 6 and incorporated herein.
Claim 8
Jones 
wherein the list of invitees includes an indication of the proposed new time displayed in association with an indication of the invitee.  (Jones fig.2 noting element 252 with the list of Bill Miller and Jane doe and associated with a proposed new time)
Claim 9
Jones does not explicitly teach, Lambert however in the analogous art of calendar management teaches
further comprising, displaying, on the display, a notification response user interface including options to accept the proposed new time, reply to the invitee, or ignore the notification.  (Lambert p. 185 noting the response options displayed for the proposed new time)
The rationales to modify/combine the teachings of Jones with/and the teachings of Lambert are presented in the examining of claim 6 and incorporated herein.
Claim 10
Jones does not explicitly teach, Lambert however in the analogous art of calendar management teaches
further comprising: detecting, via the input device, a new time input indicative of a new time for the calendar event; (Lambert p 188 noting the propose new time input)
in response to detecting the new time input: displaying, on the display, the first graphical representation at a location of the calendar user interface corresponding to the new time; and (Lambert p. 188 “In the Propose New Time dialog box, change the meeting start and end times to the times you want to propose, either by dragging the start time and end time bars or by changing the date and time in the lists, and then click the Propose Time button”)
sending a notification to at least the invitee including an indication of the new time of the calendar event.  (Lambert p. 188 “If the meeting organizer approves the meeting time change, you and other attendees will receive updated meeting requests showing the new meeting time.”)
The rationales to modify/combine the teachings of Jones with/and the teachings of Lambert are presented in the examining of claim 6 and incorporated herein.
Claim 11
Jones does not explicitly teach, Lambert however in the analogous art of calendar management teaches
wherein detecting the new time input includes detecting, via the input device, an input accepting the proposed new time.  (Lambert p. 188 “If the meeting organizer approves the meeting time change, you and other attendees will receive updated meeting requests showing the new meeting time.”)
The rationales to modify/combine the teachings of Jones with/and the teachings of Lambert are presented in the examining of claim 6and incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170195272 A1; US 20170109705 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624